Exhibit 10.1

X

 

 

In the Matter of

 

The St. Paul Travelers Companies, Inc.

 

 

 

 

X

 

ASSURANCE OF DISCONTINUANCE

Pursuant to the provisions of Executive Law § 63 (12), the Donnelly Act (Gen.
Bus. Law § 340 et seq.), the Martin Act (Gen. Bus. Law § 352-c) and the common
law of the State of New York, Eliot Spitzer, Attorney General of the State of
New York caused an investigation to be made of The St. Paul Travelers Companies,
Inc. and its subsidiaries (“St. Paul Travelers”) relating to practices in the
marketing, sale, renewal, placement or servicing of insurance and reinsurance
and their accounting and public reporting practices, including those relating to
nontraditional and finite reinsurance (the “Investigation”); and pursuant to
Conn. Gen. Stat. § 35-24 et seq. (the Connecticut Antitrust Act) and Conn. Gen.
Stat. § 42-110a et seq. (the Connecticut Unfair Trade Practices Act), Richard
Blumenthal, Attorney General of the State of Connecticut, caused an
investigation to be made of St. Paul Travelers on the subject matter of the
Investigation; and pursuant to the Illinois Antitrust Act, 740 ILCS 10/1 et seq.
and the Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS
505/1 et seq., Lisa Madigan, Attorney General of the State of Illinois, caused
an investigation to be made of St. Paul Travelers on the subject matter of the
Investigation (collectively the “Attorneys General Investigations”); and Howard
Mills, the Superintendent of Insurance of the State of New York (the
“Superintendent”), caused an investigation to be made of St. Paul Travelers on
the subject matter of the Investigation (the “Superintendent’s Investigation”);
and based upon the Attorneys General Investigations and the Superintendent’s
Investigation the following findings have been made:


--------------------------------------------------------------------------------




1.    In April 2004, St. Paul Travelers was formed through the merger of The St.
Paul Companies, Inc. (“St. Paul”) and Travelers Property and Casualty
(“Travelers”), two of the nation’s leading property casualty insurance
companies.  As most of the conduct in this Assurance refers to events prior to
April 2004, the conduct of the individual, pre-merger companies will be
specified.

2.    Since at least the mid-1990s, St. Paul and Travelers and other insurers
have paid hundreds of millions of dollars in so-called “contingent commissions”
to insurance brokers and agents (collectively “Producers”(1)), including Marsh &
McLennan Companies, Inc. or Marsh Inc. (collectively “Marsh”), Aon Corporation
(“Aon”),Willis Group Holding Ltd. (“Willis”), Hilb Rogal & Hobbs Company
(“HRH”), Arthur J. Gallagher & Co. (“Gallagher”), and Acordia, Inc. (“Acordia”)
as well as tens of thousands of smaller brokers and independent agents.

3.    St. Paul and Travelers entered into a number of undisclosed contingent
commission agreements (also known as “override” agreements) with Producers, such
as Marsh, Aon, Willis, HRH, Gallagher, and Acordia.  As a result of these
arrangements, the Producers steered insurance policies to St. Paul and Travelers
to give them new business and to keep retention levels (that is the percentage
of customers who elect to keep their insurer when a policy comes up for renewal)
of existing St. Paul and Travelers policies above certain benchmarks. Producers
purported to offer unbiased recommendations to their clients about the selection
of

--------------------------------------------------------------------------------

(1)           For purposes of this Agreement, “Producer” shall mean any
insurance broker as that term is defined in § 2101(c) of the Insurance Law of
the State of New York or any independent insurance agent as that term is defined
in § 2101(b) of the Insurance Law of the State of New York and who offers
insurance for a specific product or line from more than one insurer or
affiliated group of insurers.

2


--------------------------------------------------------------------------------




insurers when, in many cases, the Producers’ recommendations were biased in
favor of insurers who paid contingent commission.

Steering

4. Under these agreements, when a Producer steered new business or helped St.
Paul or Travelers retain its existing business at renewal time, St. Paul or
Travelers paid the Producer higher contingent commissions.  Examples of these
arrangements are set out below:

A. Acordia

                5. In its promotional materials, Acordia maintains that 
“Acordia’s core values center around doing what is ethical and what is right for
the customer.”  It boasts, “If it is right for the customer it is right for
Acordia.”  Contravening these statements, Travelers and Acordia entered into a
large number of contingent commission deals (at the local, regional and national
levels) from the late 1990’s (if not earlier) to the present.  As a result of
these deals, Acordia agreed to “sweep more business to Travelers” and steered
thousands of unsuspecting individuals and small businesses to Travelers in
return for millions of dollars in contingent commissions.

                6. For example, in 1999 Acordia initiated a “Millennium
Partnership Program” in order to “leverage our major market [insurer]
relationships in conjunction with our strategic initiative to electronically
link ourselves to markets [insurers].”  Acordia hoped that this program would
generate millions of dollars from “Preferred Market Partners” over a three year
period. The program was designed to consolidate insurance business with a very
small number of Preferred Market Partners by giving them “the inside track for
future business development.” Travelers, along with four other insurers (Chubb,
Hartford, Royal SunAlliance and Atlantic Mutual), entered into Millennium
Partnership Agreements with Acordia.  To “incent the proper

3


--------------------------------------------------------------------------------




national and local commitment to the program,” Travelers advanced Acordia 
$158,610 in early 2000. Travelers advanced $145,000 to Acordia in 2001, and
$182,920 in 2002, giving Acordia a strong incentive to steer business to
Travelers so that it could avoid repaying these advances. Acordia responded to
this largesse by making sure that Travelers’ business increased.  Travelers was
pleased with the results of the Millennium agreement and renewed it in 2003
under terms similar to the original deal.  Acordia was pleased as well, noting
that the Millennium project had generated nearly $7 million in added revenue,
nearly 10% of which was from Travelers, in the first year and a half “with
little, if any, associated expense.”

                7. The Millennium agreement most particularly affected two
Travelers units: Travelers Personal Lines and Travelers Select, a Travelers unit
specializing in the small commercial segment of the market (i.e., companies
whose premiums are under approximately $10,000 per year).  These Millennium
Incentive Agreements generally provided a 1% override on top of the standard
commission for all business written by Acordia with Travelers Select and most of
the business written by Acordia with Travelers Personal Lines.  Travelers Select
paid Acordia the advances described above on these Incentive Agreements and
Travelers Personal Lines paid Acordia an advance on its Incentive Agreement in
2000.

                8. These Travelers Incentive Agreements went beyond this simple
override and advance scheme.  They also included either a “Growth Override”
which could add hundreds of thousands of dollars of increased overrides if
written premiums increased sufficiently, or a “Policy-In-Force Override” which
could add up to 7% more commission if the number of policies in force with
Travelers Select grew by more than 2,000 policies.  As Travelers told Accordia, 
“Our Millenium [sic][Travelers Select] proposal is based on the belief that
while our

4


--------------------------------------------------------------------------------




relationship has been mutually beneficial, superior compensation demands
outstanding performance.” Acordia responded to these incentives by steering more
business to Travelers, thereby earning a Growth Override under the Personal
Lines Incentive Agreement of $278,297 and of $245,613 under the Travelers Select
Incentive Agreements.  As an April 2001 e-mail from its P/C Executive Marketing
Group explained after meeting with Travelers to review the 2000 results, Acordia
was “look[ing] forward to implementing plans to sweep more business to Travelers
. . . .”  By February 2002, Acordia’s Chief Marketing Officer reported
internally that it had increased written premiums with Travelers Select by 9%. 
In the Personal Lines, Acordia increased written premiums 14.3% in 2004 to earn
a $235,000 Growth Override that year.

                9. A feature of these Travelers Select agreements with Acordia
was to offer Acordia the use of a Travelers Select Service Center for small
commercial policies.  By using the service center arrangement, Acordia allowed
Travelers to answer all of its small commercial customers’ various
service-related calls, such as ones dealing with claims or premium payments. 
When an Acordia customer with a Travelers Select policy called Acordia with a
question about a policy or claim, the customer would immediately be connected to
the Travelers Service Center, which would answer the call as if it were an
Acordia office.

                10. Travelers misled these customers and convinced more than 90%
of them to keep their policies with Travelers at renewal time.  Travelers
charged Acordia 2% of premiums for use of the service center, but offered to
reduce this amount to 1%, or even waive it entirely, if Acordia swept at least
75% of this business into the Travelers Service Center.  As an Acordia November
2003 email to Travelers summed up, the service center for small business was
“essentially another consolidation play . . . .”

5


--------------------------------------------------------------------------------




                11. Travelers and Acordia also entered into special, one-off
deals to steer whole books of business involving thousands of customers.  For
example, when Kemper Insurance Company’s rating was lowered by insurance credit
rating organizations, Travelers Select quickly approached Acordia to propose
that Acordia transfer Kemper’s entire book to Travelers. Travelers Select
provided very significant incentives to Acordia to make sure this would happen,
paying up to a 10% override if Acordia placed over 75% of the Kemper book with
Travelers. Travelers even sent in “SWAT teams” to local Acordia offices to
facilitate the transfer of Kemper business.  Acordia told its brokers in a May
2003 email to its Managing Directors, entitled “Consolidation of Kemper
Accounts,” that this was a “great opportunity” and that “[t]his deal is in
addition to the National [Contingent] Compensation agreement we have with
Travelers and any local agreements you may have in place.”  (Emphasis in the
original.)

B. HRH

                12.  HRH claims that it represents the best interest of its
clients.  For example, on its 2000 and 2001 web page HRH claimed, “we find or
create the best products and services for your insurance needs, and we negotiate
with insurers to secure the most favorable terms for you.”  Contrary to that
claim, in 1997 HRH began negotiating a “Carrier Consolidation Initiative.”   The
Carrier Consolidation Initiative was designed to “leverage” HRH’s ability to
steer business into higher contingent commission payments for HRH.

                13. HRH quickly focused its attention for the Carrier
Consolidation Initiative on three insurers, Travelers, CNA and The Hartford. 
These companies became known as the “Big 3.” The consolidation effort was
sometimes referred to as “de-marketing.”

14. In July of 1998, an HRH team flew to Connecticut to negotiate the terms of
the

6


--------------------------------------------------------------------------------




consolidation agreement with the president and other executives of Travelers. 
In these discussions, Travelers insisted that the number of insurance companies
that benefitted from the arrangement be kept small and the terms strictly
confidential.  A Travelers senior vice president wrote to HRH: “I am pleased to
share our expression of interest to build a strategic partnership. I have
summarized below the key items from our perspective: . . . . Travelers & HRH
agree terms and conditions will be handled with ABSOLUTE CONFIDENTIALITY . . .
.  HRH will limit participation to a maximum of 3 national carriers with
‘similar’ programs.”  (Emphasis in original).  The senior vice president then
ended his letter, saying that “we look forward to building on our already strong
relationship.  These terms and conditions assume a similarity of intent with the
strategic partners.”

                15. Once the agreements were signed, HRH began systematically to
identify customers whose business could be switched to Travelers and the other
selected insurers.  Sales representatives from the “Big 3”  visited each HRH
office to help smooth implementation of the plan and determine which
non-preferred insurers’ books of business would be “book rolled” wholesale to
one of the Big 3 carriers.  Travelers even dedicated a full time employee whose
job was to “consolidate” HRH’s small business insurance customers with
Travelers.  HRH  told its clients, “We . . . are confident that it is in your
best interest” to move to one of the Big 3 carriers but never disclosed its own
financial motives for the switch.

                16. As part of the “book roll” process, Travelers sometimes
increased their new customers’ premiums by as much as 10%.  As in the case of
Acordia,  HRH customers that were steered to Travelers insurance had their
policies administered by the Travelers Select Customer Service Center in Elmira,
New York.  HRH customers did not know their account had been sent

7


--------------------------------------------------------------------------------




to the service center until they received a “Welcome Letter” from HRH, on HRH
letterhead, telling them about “our Customer Service Center.”  As with Acordia,
if an HRH customer called the service center, the service representatives were
instructed to answer the phone simply “customer service,” without indicating
that the center was actually owned and operated by Travelers and staffed with
Travelers employees.  Thus, if customers called with a question or concern about
their insurance, they would not be speaking with their so-called independent
insurance agent, but with a Travelers employee.

                17. The plan paid high dividends to both HRH and Travelers.  An
August 1999 HRH memo describing the success of the program at increasing the
premium volume with Travelers proclaimed “a positive 8.5% growth 1999 YTD vs.
1998 and our retention ratio is 84.1%.” Such a high retention and growth rate
was highly profitable to HRH because Travelers was paying HRH a 3.5% override on
all policies steered to Travelers and 5% for all new policies.

                18. Travelers was happy with the “consolidation plan.”  As one
Traveler’s executive wrote, “The HRH-Travelers strategic partnership has been
very successful.  You have demonstrated an acute ability to initiate and execute
a business plan that has produced tremendous results.”  In recognition of these
“tremendous results,” Travelers gave HRH’s Connecticut office an advance $25,000
“good faith” payment in anticipation of HRH successfully steering clients in
2000.  All told, Travelers received some $580 million in premium through HRH
during operation of the Big 3 arrangement and more than doubled its annual
premium volume with HRH.

                19. Additionally, in the “Select” market, i.e. insurance for
small businesses, Travelers’ participation in the Big 3 arrangement with HRH
amounted to a customer allocation

8


--------------------------------------------------------------------------------




scheme.  HRH, Travelers and the other Big 3 carriers agreed that in return for
hidden contingent commissions to HRH, the Big 3 carriers would split among
themselves more than 80% of HRH’s Select commercial accounts nationwide. 
Travelers understood that no Select accounts would be switched from one carrier
to another and that HRH offered available books of business to only one Big 3
carrier at a time.  Only if the chosen carrier chose not to take a large enough
share of the book would the business be offered to another Big 3 carrier. 
Travelers knew who the other members of the “Big 3” were, and all three agreed
not to compete for available books of business on the basis of commission paid
to HRH.  Indeed, one Travelers vice president wrote that: “to ensure a level
playing field, each carrier partner agreed to the same financial program.”

                20. The steering relationship continued to yield high profits
for Travelers and continued unabated until the end of 2004, when HRH terminated
the arrangement in response to the Attorneys General and Superintendent’s
investigations.

C. Gallagher

21. Gallagher also steered business to St. Paul and Travelers in exchange for
undisclosed contingent commissions.  In December 2003, a senior Gallagher
executive sent an email to all branch and regional managers urging them to
“pump” business into seven favored insurers, including St. Paul and Travelers:

With year-end approaching, it is our last chance to pump additional premium
volume into these markets so that it is included in the 2003 contingent income
calculation.  Some of the more lucrative incentive programs are in place with
these companies

1. Crum & Forster

 

(National)

2. Hartford

 

(National)

3. St. Paul

 

(Local)

4. CNA

 

(Local)

 

9


--------------------------------------------------------------------------------




 

5. Chubb

 

(Local)

6.Travelers

 

(Local)

7. Wausau

 

(National)

 

Any opportunity which you or your staff have to support these markets, either
through renewal retention or new business, will help generate additional revenue
for [Gallagher].

D. Willis

22. Willis also made systematic efforts to steer business to St. Paul.  A
September 2003 internal report at Willis stated, “Marketing centers are
reviewing contingent, bonus and override plans to maximize all agreements during
the fourth quarter.  Special attention is being given to St. Paul, Chubb,
Liberty Mutual, Hartford and Crum & Forster due to special [contingent
commission] agreements.”  The following month, Willis put together a revenue
growth strategy focused on contingent commissions.  One of the “Key Objectives”
in the strategy was to “[m]aximize premium volume flow to key carriers with the
most attractive contingent income agreements.”  The strategy was implemented
through emails and other communications from senior management exhorting Willis
personnel:  “Don’t forget the advantages of placing as much business as possible
with the carriers we have negotiated special deals with, as you look for ways to
maximize revenues the last few months of this year and into 2004.”  And a
November 3, 2003 email from a senior Willis executive directed subordinates to
“feed our biggest contingency players, Hartford, St. Paul, Chubb and Liberty
Mutual.” (Emphasis supplied.)

Reinsurance Tying

23. Travelers engaged in other improper activities to ensure that brokers
steered their customers to Travelers.  This included tying the use of a broker
for reinsurance placements to the placement of the retail  insurance with
Travelers.  For example, in 2001 Travelers Bond

10


--------------------------------------------------------------------------------




business unit communicated to Aon Re that it was considering moving its
reinsurance brokerage business to Guy Carpenter, Aon Re’s competitor.  In
response, Aon Re offered a strategic partnership under which it would increase
Aon’s placement of retail business to Travelers Bond if Aon Re maintained the
reinsurance brokerage business.

                24. In a series of meetings with Travelers, executives at Aon
stated that if Travelers continued to use Aon Re, Aon would commit to increasing
its retail placements with Travelers. These meetings were followed by a formal
offer sent from Aon to the CEO and CFO of Travelers Bond business unit,
providing that if Travelers maintained the reinsurance relationship, Aon would
pay Travelers up to $1.5 million and that Aon could eliminate or “claw back”
Aon’s payment if it increased its retail business to Travelers.  Ultimately,
although on slightly different terms, a clawback agreement was entered into by
the parties.  Aon’s retail clients were never informed of any clawback agreement
or Aon’s incentives to steer retail business to Travelers Bond.

Excess Casualty Bid Rigging

25. St. Paul also agreed to join other insurers and Marsh in rigging the process
of bidding for excess casualty insurance policies.  Among insurance lines,
excess casualty policies typically had the highest rates of contingent
commissions, and therefore, were the most profitable to Producers. For example,
in the 2002 placement service agreement between St. Paul and Marsh in base and
contingent commissions and relating to excess casualty, St. Paul agreed to pay
Marsh an aggregate percentage of gross written premium that varied from a
minimum of 10% for the first $1 of premium to 17.5% for any amount over $55
million dollars of premium.

26. St. Paul participated in the scheme in two ways:  (1) where St. Paul was the

11


--------------------------------------------------------------------------------




incumbent on the lead layer of business, Marsh generally sought to “protect” St.
Paul’s incumbency and gave St. Paul an unfair competitive advantage by seeking
out non-competitive bids from other insurers; and (2) where St. Paul was not the
incumbent on the lead layer, St. Paul agreed to provide quotes to protect the
incumbent, with the understanding that St. Paul would receive business on an
excess layer without competition, thereby allowing it to enter the market.2
These practices were to the detriment of the insured, whose best interests Marsh
was supposed to be serving.

                27. The details of the scheme were as follows.  When St. Paul
was the incumbent carrier on a layer, or was otherwise chosen by Marsh to win a
client’s excess layer business, Marsh set a target for St. Paul that included
proposed premium and policy terms for St. Paul’s bid.  If St. Paul met this
target, Marsh generally arranged for St. Paul to win the business, regardless of
whether St. Paul, or any other insurance company, could have quoted better terms
for the client.

                28. In order to control the market, Marsh instructed other
insurance companies to provide intentionally losing bids that were inferior to
those provided by the incumbent or its chosen winner for the excess layer. 
These losing quotes were known, among other things, as “fake,” “backup,”
“supportive,” “alternative leads” or “protective quotes.”  They were also known
as “B Quotes” or simply “B’s.”  After securing such quotes, Marsh would present
them to clients as bids obtained through a competitive process.  This pretense
of competition was

--------------------------------------------------------------------------------

                (2)           Excess casualty insurance is typically sold in
multiple layers of coverage over and above the insured’s primary casualty policy
with several different insurers each covering a layer.  For example, Insurer A’s
primary policy provides coverage up to $10 million; Insurer B provides the first
layer excess coverage from $10 million to $25 million; and Insurer C covers the
next layer from $25 to $50 million.

12


--------------------------------------------------------------------------------




intended to, and did, give clients the impression that St. Paul’s bid was the
best available.  It also had the effect of directing business to St. Paul, not
on terms best for the client, but rather on terms advantageous to St. Paul. 
Certain employees of St. Paul were aware of this arrangement and of the “B
Quotes” supplied by other insurers.

29. The arrangement with Marsh allowed St. Paul to sharply increase the premiums
directed to it by Marsh.  For example in 2001, St. Paul received only $22
million in excess casualty premium in the United States from Marsh.  This number
increased in 2002 to $63 million, $98 million in 2003 and $108 million in 2004. 
Set forth below are specific examples of St. Paul’s participation in the
bidrigging scheme:

a.                                       In or about June of 2003, Client A
sought competitive bids for its excess casualty coverage on which St. Paul was
the incumbent.  An internal Marsh e-mail stated, “Risk Manager has said that she
wants to see options other than the incumbent.”  Despite the wishes of the
Client, Marsh had no intention of opening St. Paul to competition.  St. Paul,
with Marsh’s blessing, proposed raising the premiums of the policy over 40% in
its bid from the year before.  Marsh, to convince its client that this increase
was justified, reached out to Zurich and ACE to provide higher non­competitive
bids. As a Marsh executive wrote to Zurich:

I need a protective quote.

Please email me indicating [sic] you would need a 2mm per occurrence, and make
your premium for [the layer] unattractive, St. Paul is the incumbent and they
offered [the layer for] $351,000 (GL 1/2/2 AL 2).  Also make the terrorism
surcharge in addition to this premium.

13


--------------------------------------------------------------------------------




                                                Both Zurich and ACE responded to
Marsh’s request with quotes that were higher than St. Paul’s bid.

b.                                      In or about July of 2003, Client B
sought to renew its excess casualty coverage and asked Marsh to solicit
competitive bids.  Marsh’s broking plan dictated that St. Paul was to receive
the coverage for the lead layer at a premium of $200,000.  Once St. Paul hit
that target in its bid, Marsh sought protective B Quotes.  An internal Marsh
e-mail stated: “I am going to need a B quote from ACE . . . so I can get CA [the
Marsh client advisor] off my back.  In fact, please have ACE Excess release a
quote for [the lead layer].”   This was followed by an e-mail from Marsh to the
ACE underwriter, which stated:

St. Paul quoted a lead . . .  (same attachments as expiring) and hit target of
$200,000.  I rated up the program and came to approx. $460,000 for a lead . . .
. [giving ACE an indication of what to bid]

Can you please provide us with a back-up indication at your soonest.  Should you
need any additional information, please advise.  I await your indication.

                                                Later that same day, ACE
responded by stating that its price would be about $450,000 or more than double
St. Paul’s price.  St. Paul received the coverage.

c.                                       In or about November of 2001, Client C
sought excess casualty coverage. In the past, it had placed its coverage
directly, without using a broker. However, for the 2002 year it hired Marsh. 
Rather than allow the market

14


--------------------------------------------------------------------------------




                                                to compete for the new coverage,
Marsh set a broking plan that called for Zurich to receive the coverage.  The
broking plan stated that “we will need to do a Type B on this to MANY markets
for this client.  Therefore submissions to MARP [Munich American Risk Partners],
Chubb, Kemper, St. Paul, Liberty [Mutual], AIG.” (Emphasis in original). Shortly
after the broking plan was determined, Zurich met the target and Marsh went
about getting “B Quotes” to make Zurich appear to be the winner of a bona-fide
competition.  On December 18, 2001 a Marsh executive wrote to St. Paul and
stated:

Specs were forwarded in November for [Client C].  Zurich’s renewal quote is
$175,000 for [the lead excess layer].  Primary AL is $2MM.

Josh is asking for non-quotes.  If you didn’t already respond to [the Marsh
executive] . . ., please feel free either to decline for class or quote higher
(please).

                                The next day St. Paul responded by issuing a
quote 30% higher than Zurich’s bid.

d.                                      In or about October of 2003, Client D
was looking to rebid its excess casualty insurance and asked Marsh to solicit
competitive bids.  Marsh’s broking plan called for Zurich, the incumbent, to
receive the renewal at a premium of $176,000 for $50 million of coverage and for
St. Paul to receive one of the excess layers.  Once Zurich matched the $176,000
target, Marsh devised a plan whereby St. Paul would bid an unattractive amount
on only $25 million of coverage, thereby allowing Marsh to steer

15


--------------------------------------------------------------------------------




                                                the client to Zurich.  To enact
this plan, a Marsh broker forwarded the

following internal e-mail to a St. Paul underwriter:

Enclosed is a copy of Zurich’s renewal quote for the lead $50m. They have hit
our target of $176,000 for renewal. . . . St. Paul is also in the broking plan
for an alternate lead.  Since Zurich will be OK on the renewal, please send me
an email confirming that St.Paul’s lead for $25m would be at least $125,000.

St. Paul responded, as requested, in an email stating “Our Lead $25,000,000 . .
. will be at least $125,000.”   Once it had the manufactured St. Paul quote,
Marsh wrote to its client:

St. Paul provided an indication for the $25 million lead of $125,000. To
complete the $50 million ($25 million excess of $25 million) as an alternative
to the Zurich $50 million lead quote, the indications that were obtained from
several insurer . . . were at least $70,000. Therefore, the premium would be at
least $195,000 for the $50 million structured on this basis in comparison to the
Zurich lead $50 million quote of $176,000.

The client, having been deceived by Marsh and the insurance companies, awarded
the contract to Zurich.

Finite Reinsurance

30. St. Paul also used non-traditional and finite reinsurance to improperly
enhance both its own earnings and those of its clients.  In a series of
contracts, St. Paul entered into reinsurance agreements that appeared to contain
enough risk to be accounted for as legitimate reinsurance.  Unknown to its
auditors, however, St. Paul entered into “understandings” outside of the written
contracts that specified that neither side would lose or profit beyond an
agreed-upon margin, with any gains or losses to be made up in subsequent years. 
In this way, neither side had any real risk.  The following is an example of
this type of conduct by St. Paul:

16


--------------------------------------------------------------------------------




31. Over a number of years, St. Paul entered into a series of reinsurance
contracts with various reinsurance companies through its agent, a reinsurance
brokerage firm.  Outside of these contracts, St. Paul reached an
“understanding,” through its agent but approved by St. Paul, that various
reinsurers would achieve a set level of return and if that level was not
achieved, any difference would be made up through future contracts.  For
example, in the years 1999 through 2002, St. Paul, through its agent, entered
into aggregate excess of loss reinsurance contracts with Underwriters
Reinsurance Company (Barbados).  During the discussions for the 2001 renewal,
its reinsurance broker, acting on behalf of St. Paul, made clear that, despite
the wording of the reinsurance contract between the parties, any losses suffered
by Underwriters Re would be made up by St. Paul.  In a letter dated December 22,
2000, a Senior Vice President at its reinsurance broker wrote to Underwriters
Re:

St. Paul Re intends to alleviate the loss position on the 1999 contract by using
excess funding, if any, on the 2000 contract and any future contract not
commuted. . . . It is St. Paul Re’s intention to commute the 1999 year before
the 2000 year is commuted.  To the extent that the 1999 year suffers an economic
loss, then St. Paul Re would forfeit that portion of its excess funding refund,
that would be due at the time of commutation under the 2000 contract.

32. Two years later, the parties were again discussing how to deal with losses
in the contract.  An Underwriters Re executive wrote to St. Paul’s reinsurance
broker and quoted from the December 22, 2000 letter.  She then wrote:

Based upon this framework of understanding and based upon recent discussions
with ... [St. Paul’s reinsurance broker] and SPRE [St. Paul Re], it is our
understanding that any excess funding in the 2001 Agg XL contract will be used
to alleviate any loss positions on the 1999 and 2000 contracts.  To this end,
SPRE will hold the 2001 contract

17


--------------------------------------------------------------------------------




open until 2015.

                33. The letter was then sent to the Chief Operating Officer of
St. Paul Re who signed the letter agreeing to its content.  St. Paul’s auditors
were never informed of this side agreement.

                34. Based on these findings, the Attorneys General and the
Superintendent allege that St. Paul Travelers unlawfully deceived policyholders,
regulators and other authorities and shareholders by:  (a) participating in
schemes to steer business and allocate customers; (b) participating in rigging
of bids for excess casualty insurance through Marsh; and (c) improperly using
reinsurance transactions to bolster the quality, quantity and stability of their
clients’ and St. Paul’s earnings.

                35. St. Paul Travelers has been and is continuing to cooperate
with the Attorneys General Investigations and the Superintendent’s
Investigation.

                36. In the wake of the issuance of the subpoenas and the
Attorneys General Investigations and the Superintendent’s Investigation, St.
Paul Travelers has adopted and, under this Assurance of Discontinuance (the
“Assurance”) and corresponding Stipulation with the Superintendent (the
“Stipulation”), will continue to implement a number of business reforms
governing the conduct of employees of St. Paul Travelers.

                37. By entering into this Assurance, the Attorneys General
resolve all issues uncovered to date (with the exception of those areas noted
below) in the Attorneys General Investigations.

                38. The Attorneys General find the relief and agreements
contained in this Assurance appropriate and in the public interest. The Attorney
General of New York is willing to accept this Assurance pursuant to Executive
Law § 63(15), in lieu of commencing a statutory

18


--------------------------------------------------------------------------------




proceeding.  The Attorney General of Connecticut is willing to accept the
Assurance in lieu of commencing a statutory proceeding under Conn. Gen. Stat. §§
35-32, 42-110m and 33-1335. The Attorney General of Illinois is willing to
accept the Assurance in lieu of commencing a statutory proceeding under 740 ILCS
10/1 et seq. and 815 ILCS 505/1 et seq.

                39. The Superintendent and St. Paul Travelers will,
simultaneously with the signing of the Assurance, enter into a Stipulation to
resolve all issues uncovered to date in the Superintendent’s Investigation.

                40. This Assurance is entered into solely for the purpose of
resolving the Attorneys General Investigations, and is not intended to be used
for any other purpose.

                41. Without admitting or denying any of the above allegations,
St. Paul Travelers is entering into this Assurance and the Stipulation.

                42. Nothing herein shall be construed to apply to any business
or operations involving group and individual:  (1) fixed and variable life
insurance, (2) fixed and variable, immediate and deferred annuities, (3)
accidental death and dismemberment insurance, (4) short and long term disability
insurance, (5) long term care insurance, (6) accident and health insurance,
including vision and dental insurance, (7) credit insurance, (8) involuntary
unemployment insurance, (9) guaranteed investment contracts, and (10) funding
agreements (collectively “St. Paul Travelers’ Life Insurance Operations”).

                       NOW THEREFORE, the Attorneys General and St. Paul
Travelers hereby enter into this Assurance with a statement of apology attached
as Exhibit 1, and agree as follows:

19


--------------------------------------------------------------------------------




Bid Rigging — Excess Casualty Policyholders

                1. On or before September 7, 2006, St. Paul Travelers shall pay
$37 million into a fund (the “Excess Casualty Fund”) held by St. Paul Travelers
to be paid to St. Paul Travelers’ policyholders who purchased or renewed St.
Paul Travelers’ excess casualty policies, excluding excess workers compensation
policies, through Marsh during the period from January 1, 2000 through September
30, 2004 (the “Eligible Policyholders”).  All of the money paid into the Excess
Casualty Fund and any investment or interest income earned thereon shall be paid
to Eligible Policyholders pursuant to this Assurance.  No portion of the Excess
Casualty Fund shall be considered a fine or a penalty.

                2. The Excess Casualty Fund shall be invested in a designated
money market fund subject to the prior approval of the Attorneys General and the
Superintendent.

                3. St. Paul Travelers shall (a) by November 8, 2006 calculate
the amount of money each of the Eligible Policyholders paid for excess casualty
insurance placed by St. Paul Travelers through Marsh with inception or renewal
dates during the period from January 1, 2000 through September 30, 2004 (the
“Eligible Policies”); (b) within ten days of completing these calculations, file
a report with the Attorneys General and the Superintendent, certified by an
officer of St. Paul Travelers, setting forth:  (i) each Eligible Policyholder’s
name and address; (ii) the Eligible Policyholder’s Eligible Policy(ies)
purchased or renewed and policy number(s); (iii) the amount the Eligible
Policyholder paid in premiums for each such policy; and (iv) the amount each
policyholder is eligible to receive which shall equal each policyholder’s pro
rata share of the Excess Casualty Fund as calculated by multiplying the amount
in the Excess Casualty Fund by

20


--------------------------------------------------------------------------------




the ratio of the policyholder’s gross written premium for Eligible Policies for
the period from January 1, 2000 through September 30, 2004, divided by the total
gross written premium for all Eligible Policies; and (c) by November 22, 2006,
send a notice to each Eligible Policyholder, setting forth items (ii) through
(iv), above, and stating that the amount paid may increase if there is less than
full participation by Eligible Policyholders in the Excess Casualty Fund (the
“Excess Notice”).  The form of the Excess Notice shall be subject to the prior
approval of the Attorneys General and Superintendent.

4. Eligible Policyholders who receive an Excess Notice and who voluntarily elect
to receive a cash distribution (the “Participating Policyholders”) shall tender
a release in the form attached hereto as Exhibit 2 on or before April 23, 2007.

                5. On or before June 4, 2007, St. Paul Travelers shall pay each
Participating Policyholder the amount that that Participating Policyholder is
eligible to receive from the Excess Casualty Fund as set forth in paragraph
3(b)(iv) above, and any interest or investment income earned thereon.

                6. On or before July 2, 2007, St. Paul Travelers shall file an
interim report with the Attorneys General and the Superintendent, certified by
an officer of St. Paul Travelers, listing all amounts paid from the Excess
Casualty Fund.

                7. In the event that any Eligible Policyholder elects not to
participate or otherwise does not respond to the Excess Notice (the
“Non-Participating Policyholders”), the amount that such policyholder was
eligible to receive from the Excess Casualty Fund as set forth in paragraph
3(b)(iv) may be used by St. Paul Travelers to satisfy any pending or other
claims asserted by

21


--------------------------------------------------------------------------------




policyholders relating to the excess casualty bid rigging or excess casualty
steering allegations set forth in this Assurance, provided that in no event
shall a distribution be made from the Excess Casualty Fund to any other
policyholder until all Participating Policyholders have been paid the full
aggregate amount set forth in paragraph 3(b)(iv) above, and any interest or
investment income earned thereon;  nor shall the total payments from the Excess
Casualty Fund to any Non-Participating Policyholder exceed 80% of the amount
that Non-Participating Policyholder was originally eligible to receive as set
forth in paragraph 3(b)(iv).

                8. If any money remains in the Excess Casualty Fund as of April
2, 2008 any such funds shall be distributed by May 2, 2008 on a pro rata basis
to the Participating Policyholders.

9. In no event shall any of the money in the Excess Casualty Fund or the
investment or interest income earned thereon be used to pay or considered in the
calculation of attorneys fees.

10. In no event shall any of the money in the Excess Casualty Fund or the
investment or interest income earned thereon be used to pay or considered in the
calculation of commissions, administrative or other fees to St. Paul Travelers.

11. On or before May 15, 2008, St. Paul Travelers shall file a report with the
Attorneys General and the Superintendent, certified by an officer of St. Paul
Travelers, listing all amounts paid from the Excess Casualty Fund, including any
payments subsequent to the payments described in paragraph 6.

22


--------------------------------------------------------------------------------




MONETARY FINE, PENALTY AND PAYMENT

12. On or before September 7, 2006 St. Paul Travelers shall pay $40 million as a
fine or penalty of which a $24 million fine will be paid by wire transfer to the
State of New York, a $8 million payment will be made in accordance with 815 ILCS
505/7(d) by wire transfer to the State of Illinois and a $8 million penalty will
be paid by wire transfer to the State of Connecticut. Each Attorney General and
the Superintendent shall provide issuing instructions with respect to the
payments.  These fines, payments and penalties are imposed for all of the
improper conduct described in this Assurance and the Stipulation.

BUSINESS REFORMS

                13. Within 60 days of the date of this Assurance (or such other
date as specified below), St. Paul Travelers shall undertake the following
business reforms.  St. Paul Travelers will not undertake any transaction for the
purpose of circumventing the prohibitions contained in this Assurance.

                14. For purposes of this Assurance, Compensation shall mean
anything of material value given to a Producer including, but not limited to,
money, credits, loans, forgiveness of principal or interest, vacations, prizes,
gifts or the payment of employee salaries or expenses, provided that
Compensation shall not mean customary, non-excessive meals and entertainment
expenses. St. Paul Travelers shall develop and implement policies for its
employees explaining the provisions of this paragraph as part of the standards
described in paragraph 29 below.  Prior to January 7, 2007, St. Paul Travelers
shall submit to the Attorneys General and the Superintendent a draft of the
intended policies.

               

23


--------------------------------------------------------------------------------




                15. For purposes of this Assurance, Contingent Compensation is
any Compensation contingent upon any Producer: (a) placing a particular number
of policies or dollar value of premium with St. Paul Travelers; (b) achieving a
particular level of growth in the number of policies placed or dollar value of
premium with St. Paul Travelers; (c) meeting a particular rate of retention or
renewal of policies in force with St. Paul Travelers; (d) placing or keeping
sufficient insurance business with St. Paul Travelers to achieve a particular
loss ratio or any other measure of profitability; (e) providing preferential
treatment to St. Paul Travelers in the placement process, including but not
limited to giving St. Paul Travelers last looks, first looks, rights of first
refusal, or limiting the number of quotes sought from insurers for insurance
placement; or (f) obtaining anything else of material value for St. Paul
Travelers.  This definition does not include Compensation paid to employees of
St. Paul Travelers or to their Producers that are captive or are exclusive to
St. Paul Travelers with respect to a specific line or product that is clearly
and conspicuously identified in marketing materials as St. Paul Travelers’ line
or product.

                16. Compensation Disclosure.  Beginning six months from the date
of this Assurance, St. Paul Travelers’ offices, situated and issuing insurance
policies in the United States or its territories, shall send a notice
accompanying the insured’s policy, stating that the insured can review and
obtain information relating to St. Paul Travelers’ practices and policies
regarding Compensation on either a website or from a toll-free telephone
number.  The information on the website or available through the toll-free
number shall be sufficient to inform insureds of the nature and range of
Compensation, by insurance product, paid by St. Paul Travelers.  No later than
four months from the date of this Assurance, St. Paul Travelers shall submit to
the Attorneys

24


--------------------------------------------------------------------------------




General the proposed format and content of the notice, website and the
information available via the toll-free telephone number described in this
paragraph.  The form and content of the notice, website and information
available via the toll-free telephone number shall be subject to the prior
approval of the Attorneys General.  St. Paul Travelers shall commence posting
the website and operation of the toll-free telephone number no later than six
months after the date of this Assurance.

                17. Prohibition on Contingent Compensation for Excess Casualty. 
During the period of 2006 through and including 2008, St. Paul Travelers’
offices situated and issuing policies in the United States shall not pay any
Producer Contingent Compensation relating to the placement of any excess
casualty insurance policy.  In addition, St. Paul Travelers commits that its
offices situated and issuing policies outside the United States shall not pay
any Producer Contingent Compensation relating to the placement of any excess
casualty insurance policy issued or renewed to any insured domiciled in the
United States, which policy is principally associated with covering property or
operations situated in the United States.  Subsequent to 2008, excess casualty
insurance shall be subject to the provisions of paragraph 23.

                18. St. Paul Travelers shall undertake the business reforms set
forth in paragraphs 19­25 for any offices situated and issuing policies in the
United States or its territories.

                19. Except as set forth in paragraphs 23-25 below, in connection
with its issuance, renewal or servicing of insurance policies through a
Producer, St. Paul Travelers shall pay as Compensation only a specific dollar
amount or percentage commission on the premium set at the time of each purchase,
renewal, placement or servicing of a particular insurance policy.

25


--------------------------------------------------------------------------------




 

                20. Prohibition on Pay-to-Play.  St. Paul Travelers shall not
offer to pay or pay, directly or indirectly, any Producer any Compensation in
connection with the Producer’s solicitation of bids for the Producer’s clients.

                21. Prohibition on Bid Rigging.  St. Paul Travelers shall not
directly or indirectly knowingly offer or provide to any Producer any false,
fictitious, artificial, ‘B’ or “throw away” quote or indication.  Nothing herein
shall preclude St. Paul Travelers from offering to provide or providing any bona
fide quote or indication.

                22. Prohibition on Leveraging.  St. Paul Travelers shall not
make any promise or commitment to use any Producer’s brokerage, agency,
producing or consulting services, including reinsurance brokerage, agency or
producing services, contingent upon any of the factors listed in paragraph 15(a)
- (f) above.

                23. Additional Limitations on Contingent Compensation.  Within
30 days of receipt of a notice from any of the Attorneys General that the
Attorneys General have made a determination, based on market share information
available from the National Association of Insurance Commissioners (“NAIC”) or
A.M. Best Company (or another agreed upon third-party source of market share
data if such data is not available from NAIC or A.M. Best for a given insurance
line (or product/segment)), that (a) insurers who do not pay Contingent
Compensation in a given insurance line (or product/segment) including but not
limited to direct writers and insurers that employ only captive agents in the
given insurance line (or product/segment) and (b) insurers who have signed
Agreements or Assurances with the Attorney General of New York or agreements
with other Attorneys General containing this paragraph as applied to them,
together

26


--------------------------------------------------------------------------------




represent more than 65% of the national gross written premiums in the given
insurance line (or product/segment) in the calendar year for which market share
data is most recently available (the “Notice”), St. Paul Travelers shall stop
paying Contingent Compensation for such insurance line (or product/segment)
beginning on January 1 of the next calendar year following the date of the
Notice. If, in any given calendar year after the date of the Notice described
above, the market share used in the Notice falls below 60%, St. Paul Travelers
shall notify the Attorneys General of the change.  If, within 60 days, the
Attorneys General do not object to St. Paul Travelers’ determination that the
market share used in the Notice is below 60%, any prohibition on Contingent
Compensation described in the Notice shall cease.  If any of the Attorneys
General do object to St. Paul Travelers’ determination, the Attorneys General
shall set forth the reasons for such objections in a written notice to St. Paul
Travelers within 60 days of St. Paul Travelers’ notification to the Attorneys
General.  Resort to court action to resolve a dispute related to the
determination of market share or the determination that a given insurer does not
pay Contingent Compensation under this paragraph shall not be deemed a violation
of this Assurance.

24. Except as provided in paragraph 17, in any insurance line or product in
which St. Paul Travelers paid Contingent Compensation for the 2004 calendar year
or any part thereof, St. Paul Travelers may continue to pay Contingent
Compensation until the receipt of a Notice from the Attorneys General that the
conditions described in paragraph 23 above have been met. Following receipt of a
Notice, St. Paul Travelers may continue to pay any Contingent Compensation
accrued or accruing until the end of the calendar year.  In no event shall any
provisions in paragraphs 23, 24 and 25 be construed to require St. Paul
Travelers to take any action that would cause St. Paul Travelers to be in breach
of an agreement that is in force as

27


--------------------------------------------------------------------------------




of the date of this Assurance.

                25. St. Paul Travelers agrees not to commence the paying of
Contingent Compensation in any insurance line (or product/segment) in which it
did not pay Contingent Compensation for the 2004 calendar year or any part
thereof and where the Attorneys General have sent a Notice pursuant to paragraph
24 above.  In the event that St. Paul Travelers intends to enter into any
agreement potentially obligating it to make Contingent Compensation payments for
any insurance line (or product/segment) in which it did not pay Contingent
Compensation for the 2004 calendar year or any part thereof, St. Paul Travelers
agrees to give the Attorneys General written notice and a copy of the intended
agreement at least 60 days prior to the execution of any such agreement.

                26. Controls on “Book Rolls.”  St. Paul Travelers shall not
enter any agreement or arrangement to transfer 25 or more insurance policies
from an insurer unless the agreement or arrangement provides for giving written
notice to affected insureds of (a) the reason for the transfer of the policy,
including any Compensation paid to the Producer related to the transfer; and (b)
a statement that the insured can review and obtain information relating to St.
Paul Travelers’ practices and policies regarding Compensation on either a
website or from a toll-free telephone number.

                27. Controls on Service Centers. Persons communicating on behalf
of St. Paul Travelers with any consumer and/or insured participating in any St.
Paul Travelers sponsored or affiliated service center must immediately and
clearly identify themselves to the consumer and/or insured as representing St.
Paul Travelers.

28


--------------------------------------------------------------------------------




 

                28. Controls on Finite and Non-traditional Reinsurance. St. Paul
Travelers commits that St. Paul Travelers will enact policies and procedures
satisfactory to the Attorneys General and the Superintendent to prevent
transactions designed solely to manipulate accounting results, transactions
involving insufficient risk transfer created for purposes of improperly
qualifying such transactions for reinsurance accounting, and transactions that
contain undisclosed side agreements.

                29. Standards of Conduct and Training.  St. Paul Travelers shall
implement written standards of conduct regarding Compensation paid to Producers,
consistent with the terms of this Assurance, subject to approval of the
Attorneys General and Superintendent, which implementation shall include, inter
alia, appropriate training of relevant employees, including but not limited to
training in business ethics, professional obligations, conflicts of interest,
anti­trust and trade practices compliance, and record keeping.  St. Paul
Travelers commits that its insurance subsidiaries doing business outside of the
United States directly or through professional intermediaries, with United
States resident insureds for policies principally associated with property or
operations situated in the United States, will conform their conduct to the
requirements of the Assurance and Stipulation.

                30. St. Paul Travelers agrees to support legislation and
regulations in the United States to abolish Contingent Compensation for
insurance products or lines.  St. Paul Travelers further agrees to support
legislation and regulations in the United States requiring greater disclosure of
Compensation.

                31. St. Paul Travelers shall not engage or attempt to engage in
violations of New York

29


--------------------------------------------------------------------------------




State Executive Law § 63(12), New York State’s Donnelly Act (Gen. Bus. Law § 340
et seq.), New York State’s Martin Act (Gen. Bus. Law § 352-c), New York
Insurance Law, Connecticut’s Antitrust Act, Conn. Gen. Stat. § 35-24 et seq;
Connecticut’s Unfair Trade Practices Act, § 42-110a et seq. and Connecticut’s
laws relating to corporate accountability, § 33-1335 and the Illinois Antitrust
Act, 740 ILCS 10/1 et seq. and the Illinois Consumer Fraud and Deceptive
Business Practices Act, 815 ILCS 505/1 et seq.

REINSURANCE REPORTING OBLIGATIONS

32. For a period of five years beginning November 6, 2006, St. Paul Travelers
will provide annually by May 1 of each year to the Superintendent a report, in a
format approved by the Superintendent, that includes:

a.                        A review of ceded and assumed reinsurance of the
property/casualty insurance subsidiaries of St. Paul Travelers required to file
statutory financial statements on the NAIC blanks (the “Property/Casualty
Insurers”) verifying that all contracts comply with SSAP 62 and 75 and the new
NAIC disclosure and attestation requirements including the attestation that with
respect to all reinsurance contracts for which the reporting entity is taking
credit on its current financial statements, to the best of St. Paul Travelers’
knowledge and belief, after diligent inquiry and unless noted as an exception
under the attestation requirement:

i.             Consistent with SSAP 62, there are no separate written or oral
agreements between the reporting entity (or its affiliates or

30


--------------------------------------------------------------------------------




companies it controls) and the assuming reinsurer that would under any
circumstances, reduce, limit, mitigate or otherwise affect any actual or
potential loss to the parties under the reinsurance contract, other than inuring
contracts that are explicitly defined in the reinsurance contract except as
disclosed;

ii.            For each such reinsurance contract entered into, renewed or
amended on or after January 1, 1994, for which risk transfer is not reasonably
considered to be self-evident, documentation concerning the economic intent of
the transaction and the risk transfer analysis evidencing the proper accounting
treatment, as required by SSAP 62 and 75, is available for review;

iii.           The reporting entity complies with all the requirements set forth
in SSAP 62 and 75, and any supporting documentation is available for review;

iv.           The reporting entity has appropriate controls in place to monitor
the use of reinsurance and adhere to the provisions of SSAP 62 and 75.

b.                     A list of all its affiliated insurers, categorized by
domicile, whether controlled through ownership or otherwise under the Insurance
Law.  The list shall include the percentage of ownership or other means by which
St. Paul Travelers controls the affiliated insurer.

31


--------------------------------------------------------------------------------




c.                        A list of its ownership of five percent or more of the
voting shares of any non-affiliated insurer entities.

d.                       A list of non-affiliated insurers to whom St. Paul
Travelers’ Property/Casualty Insurers have ceded business during the preceding
calendar year either directly, or through retrocession agreements if known,
excluding those captive reinsurance entities that do not accept third party
business, where the business ceded represents fifty percent or more of the
entire direct and assumed premium written by insurer, based upon such insurer’s
most recent publicly available financial statements.

Such report shall be certified by the Chief Reinsurance Officer and the Chief
Executive Officer of St. Paul Travelers and a copy of such report shall be
submitted to the relevant Audit Committee of St. Paul Travelers.

33. The Chief Reinsurance Officer of St. Paul Travelers will maintain approved
lists of reinsurers. St. Paul Travelers will not cede insurance to any reinsurer
not set forth on those lists. Such lists will be available to the Superintendent
upon examination.  All approved reinsurance relationships will be reviewed by
the Chief Reinsurance Officer of St. Paul Travelers and such review will include
a written determination of whether the reinsurance entity is affiliated or
controlled (by ownership, by contract or otherwise) by St. Paul Travelers.

                                                34. Additional Undertakings.

a.                                       St. Paul Travelers agrees that it will
establish and maintain a training and education program, completion of which
will be required for all officers,

32


--------------------------------------------------------------------------------




executives, and employees of St. Paul Travelers who have supervisory
responsibility over accounting, financial reporting and public disclosure
functions relating to the United States (collectively, the “Mandatory
Participants”).

b.                                      The training and education program shall
be designed to cover, at a minimum, the following: (i) the obligations imposed
by federal and state securities law, St. Paul Travelers’ financial reporting and
disclosure obligations; (ii) the financial reporting and disclosure obligations
imposed on St. Paul Travelers by New York State, Illinois and Connecticut
insurance laws; (iii) compliance with federal and state anti-trust laws; (iv)
proper internal accounting controls and procedures; (v) discovering and
recognizing accounting practices that do not conform to GAAP or SSAP or that are
otherwise improper; and (vi) the obligations assumed by, and responses expected
of the Mandatory Participants upon learning of improper, illegal or potentially
illegal acts relating to St. Paul Travelers accounting and financial reporting. 
The General Counsel of St. Paul Travelers shall communicate to Mandatory
Participants, in writing or by video, its endorsement of the training and
education program.

COOPERATION WITH THE SUPERINTENDENT

35. St. Paul Travelers will maintain and provide to the Superintendent, upon the
Superintendent’s request, complete underwriting files, including correspondence
and e-mails,

33


--------------------------------------------------------------------------------




and risk transfer analysis to the extent required by SSAP 62 relating to all
reinsurance ceded or assumed by St. Paul Travelers.  St. Paul Travelers will
authorize its independent auditors and direct its internal auditors to make
available to the Superintendent upon request all workpapers of their auditors,
including but not limited to all Schedules of Unadjusted Differences.

                36. St. Paul Travelers will file all holding company
transactions in a timely manner in compliance with Article 15 of the New York
Insurance Law and Department Regulation 52.

                37. St. Paul Travelers will cooperate fully on all examinations
and on all other regulatory requests and will respond to all Department
inquiries in a prompt, timely and complete manner and will provide appropriate
staff during examinations in order to provide timely responses.  Failure to
respond to the Department in a timely manner, as required by this paragraph,
will constitute violations of this Assurance and the Insurance Law.  Any issues
that relate to the timeliness of the responses shall be reported to the Chief
Financial Officer of St. Paul Travelers.

                38. The Chair of the St. Paul Travelers’ Audit Committee, if
requested, will meet with the Superintendent and/or a designated official of the
Superintendent on an annual basis or more frequently as deemed necessary by the
Superintendent.

COOPERATION WITH THE ATTORNEYS GENERAL

                39. St. Paul Travelers shall fully and promptly cooperate with
the Attorneys General with regard to their Investigations, and related
proceedings and actions, of any other person, corporation or entity, including
but not limited to St. Paul Travelers’ current and former

34


--------------------------------------------------------------------------------




employees, concerning the insurance industry.  St. Paul Travelers shall use its
best efforts to ensure that all its officers, directors, employees, and agents
also fully and promptly cooperate with the Attorneys General in their
Investigations and related proceedings and actions. Cooperation shall include
without limitation: (a) production voluntarily and without service of subpoena
of any information and all documents or other tangible evidence reasonably
requested by any of the Attorneys General, and any compilations or summaries of
information or data that any of the Attorneys General reasonably request be
prepared; (b) without the necessity of a subpoena, having St. Paul Travelers’
officers, directors, employees and agents attend any proceedings at which the
presence of any such persons is requested by any of the Attorneys General and
having such persons answer any and all inquiries that may be put by any of the
Attorneys General (or any deputies, assistants or agents of the Attorneys
General) to any of them at any proceedings or otherwise (“proceedings” include
but are not limited to any meetings, interviews, depositions, hearings, grand
jury hearing, trial or other proceedings); (c) fully, fairly and truthfully
disclosing all information and producing all records and other evidence in its
possession relevant to all inquiries reasonably made by any of the Attorneys
General concerning any illegal fraudulent or criminal conduct whatsoever about
which it has any knowledge or information; (d) in the event any document is
withheld or redacted on grounds of privilege, work-product or other legal
doctrine, a statement shall be submitted in writing by St. Paul Travelers
indicating: (i) the type of document; (ii) the date of the document; (iii) the
author and recipient of the document; (iv) the general subject matter of the
document; (v) the reason for withholding the document; and (vi) the Bates number
or range of the withheld document.  Any of the Attorneys General may challenge
such claim in any forum of their choice and may, without limitation, rely

35


--------------------------------------------------------------------------------




on all documents or communications theretofore produced or the contents of which
have been described by St. Paul Travelers, its officers, directors, employees,
or agents; and (e) St. Paul Travelers shall not compromise the integrity of the
investigations, including jeopardizing the safety of any investigator or the
confidentiality of any aspect of the investigation, including sharing or
disclosing evidence, documents, or other information with others during the
course of the investigation, without the consent of the relevant Attorney
General.  Nothing herein shall prevent St. Paul Travelers from providing such
evidence to other regulators, or as otherwise required by law.

 

40. St. Paul Travelers shall comply fully with the terms of this Assurance.  If
St. Paul Travelers violates the terms of paragraph 39 in any material respect,
as determined solely by any of the Attorney Generals: (a) each of the Attorney
Generals may pursue any action, criminal or civil, against any entity for any
crime it has committed, as authorized by law, without limitation; (b) as to any
criminal prosecution brought by the New York or Illinois Attorneys General for
violation of law committed within six years prior to the date of this Assurance
or for any violation committed on or after the date of this Assurance, St. Paul
Travelers shall waive any claim that such prosecution is time barred on grounds
of speedy trial or speedy arraignment or the statute of limitations.

OTHER PROVISIONS

41. St. Paul Travelers shall implement procedures and controls designed to
provide full and complete disclosure to state insurance regulators.

42. St. Paul Travelers commits that it shall not seek or accept, directly or
indirectly,

36


--------------------------------------------------------------------------------




indemnification pursuant to any insurance policy, with regard to any or all of
the amounts payable pursuant to this Assurance.

                43. None of the provisions of this Assurance shall apply to St.
Paul Travelers’ Life Insurance Operations.

                44. The Attorneys General agree that any prior approval required
under the terms of this Assurance shall not be unreasonably withheld.

                45. This Assurance is not intended to disqualify St. Paul
Travelers, its subsidiaries, or any of its current employees from engaging in
any business in New York, Illinois, Connecticut or in any other jurisdiction. 
Nothing in this Assurance shall relieve St. Paul Travelers or its subsidiaries
of obligations imposed by any applicable state insurance law or regulations or
other applicable law.

                46. This Assurance shall not confer any rights upon any persons
or entities besides the Attorneys General and St. Paul Travelers.

47. St. Paul Travelers shall maintain custody of, or make arrangements to have
maintained, all documents and records related to this matter for a period of not
less than six years.

48. The Attorneys General may make such application as appropriate to enforce or
interpret the provisions of this Assurance, or in the alternative, maintain any
action, either civil or criminal, for such other and further relief as the
Attorneys General may determine is proper and necessary for the enforcement of
this Assurance.  If compliance with any aspect of this Assurance

37


--------------------------------------------------------------------------------




proves impracticable, St. Paul Travelers reserves the right to request that the
parties modify the Assurance accordingly.

                49. In any application or in any such action, facsimile
transmission of a copy of any papers to current counsel for St. Paul Travelers
shall be good and sufficient service on St. Paul Travelers unless St. Paul
Travelers designates, in a writing to the relevant Attorney General, another
person to receive service by facsimile transmission.

                50. Facsimile transmission of a copy of this Assurance to
counsel for St. Paul Travelers shall be good and sufficient service on St. Paul
Travelers.

                51. This Assurance shall be governed by the laws of the State of
New York without regard to conflict of laws principles, except that with respect
to enforcement actions taken by the Connecticut Attorney General or the Illinois
Attorney General.  Those actions will be governed by the laws of the state of
the Attorney General bringing the action without regard to choice of law
principles.

                52. This Assurance may be executed in counterparts.

Executed this 31st day of July, 2006.

ELIOT SPITZER

 

Attorney General of the State of New York

 

 

 

/s/ Eliot Spitzer

 

Office of the New York State Attorney General

 

120 Broadway, 25th Floor

 

New York, New York 10271

 

38


--------------------------------------------------------------------------------




 

LISA MADIGAN

 

Attorney General of Illinois

 

 

 

/s/ Lisa Madigan

 

Office of the Attorney General

 

State of Illinois

 

100 W. Randolph Street, 12th Floor

 

Chicago, Illinois 60601

 

 

 

 

 

RICHARD BLUMENTHAL

 

Attorney General of the State of Connecticut

 

 

 

/s/ Richard Blumenthal

 

Office of the Connecticut Attorney General

 

55 Elm Street

 

Hartford, Connecticut 06141-0120

 

 

 

 

 

The St. Paul Travelers Companies, Inc.

 

 

 

/s/ Kenneth F. Spence, III

 

Kenneth F. Spence, III

 

Executive Vice President, General Counsel

 

385 Washington Street

 

St. Paul, Minnesota 55102-1396

 

39


--------------------------------------------------------------------------------




EXHIBIT 1

APOLOGY

St. Paul Travelers acknowledges that certain of its employees violated
acceptable business practices and St. Paul Travelers’ own standards of conduct
by engaging in improper bidding practices and certain “finite insurance”
activities.  St. Paul Travelers apologizes and has enacted business practice
reforms to ensure that these incidents do not occur again.  Further, St. Paul
Travelers has agreed to support legislation eliminating contingent compensation
for brokers and agents.

40


--------------------------------------------------------------------------------




EXHIBIT 2

RELEASE

This RELEASE (the “Release”) is executed this          day of             , 2007
by RELEASOR (defined below) in favor of RELEASEE (defined below).

DEFINITIONS

“RELEASOR” refers to [fill in name                 ] and any of its affiliates,
subsidiaries, associates, general or limited partners or partnerships,
predecessors, successors, or assigns, including, without limitation, any of
their respective present or former officers, directors, trustees, employees,
agents, attorneys, representatives and shareholders, affiliates, associates,
general or limited partners or partnerships, heirs, executors, administrators,
predecessors, successors, assigns or insurers acting on behalf of RELEASOR.

“RELEASEE” refers to St. Paul Travelers. and any of its subsidiaries,
associates, general or limited partners or partnerships, predecessors,
successors, or assigns, including, without limitation, any of their respective
present or former officers, directors, trustees, employees, agents, attorneys,
representatives and shareholders, affiliates, associates, general or limited
partners or partnerships, heirs, executors, administrators, predecessors,
successors, assigns or insurers (collectively, “St. Paul Travelers”).

“ASSURANCE” refers to an Assurance of Discontinuance between St. Paul Travelers
and the Attorney General of the State of New York, the Attorney General of the
State of Illinois and the Attorney General of the State of Connecticut
(collectively “Attorneys General”) dated--- 2006 and an accompanying stipulation
between St. Paul Travelers and the Superintendent of Insurance of the State of
New York (“NYSI”) dated ----- 2006, relating to (i) investigation by each of the
Attorneys General and NYSI related to St. Paul Travelers’ alleged use of
contingent commission agreements or placement service agreements to steer
business; and (ii) investigations by each of the Attorneys General and NYSI
related to St. Paul Travelers’ alleged participation in bid rigging schemes.

RELEASE

                1. In consideration for the total payment of $               in
accordance with the terms of the ASSURANCE, RELEASOR does hereby fully release,
waive and forever discharge RELEASEE from any and all claims, demands, debts,
rights, causes of action or liabilities whatsoever, including known and unknown
claims, now existing or hereafter arising, in law, equity or otherwise, whether
under state, federal or foreign statutory or common law, and whether possessed
or asserted directly, indirectly, derivatively, representatively or in any other
capacity (collectively, “claims”), to the extent any such claims are based upon,
arise out of or relate to, in whole or in part, (i) any of the allegations,
acts, omissions, transactions, events, types of conduct or matters described in
the ASSURANCE, or were subject to investigation by any of the Attorneys General
and NYSI as referenced in the ASSURANCE; (ii) any allegations, acts, omissions,
transactions, events, types of conduct or matters that are the subject of In re
Insurance Brokerage Antitrust Litigation, MDL No. 1663, or the actions pending
in the United States District Court for the District of New Jersey captioned In
re: Insurance Brokerage Antitrust Litigation, Civ. No. 04­5184 (FSH), and In re
Employee Benefit Insurance Brokerage Antitrust Litigation, Civ. No. 05-1079
(FSH) or any related actions filed or transferred to the United States District
Court for the District of New Jersey that are consolidated into either of the
preceding Civil Action dockets; or (iii) any allegations of bid-rigging or of
the use of

41


--------------------------------------------------------------------------------




contingent commission agreements or placement service agreements to steer
business arising from acts or conduct on or before the date of the ASSURANCE;
provided, however, that RELEASOR does not hereby release, waive, or discharge
RELEASEE from any claims that are based upon, arise out of or relate to (a) the
purchase or sale of St. Paul Travelers’ securities; (b) St. Paul Travelers’ Life
Insurance Operations (as defined by the Assurance to which this Release is an
exhibit).

                2. In the event that the total payment referred to in paragraph
1 is not made for any reason, then this RELEASE shall be deemed null and void,
provided that any payments received by RELEASOR shall be credited to St. Paul
Travelers  in connection with any claims that RELEASOR may assert against St.
Paul Travelers, or that are asserted on behalf of RELEASOR or by a class of
which RELEASOR is a member, against St. Paul Travelers.

                3. This RELEASE may not be changed orally and shall be governed
by and interpreted in accordance with the internal laws of the State of New
York, without giving effect to choice of law principles, except to the extent
that federal law requires that federal law governs.  Any disputes arising out of
or related to this RELEASE shall be subject to the exclusive jurisdiction of the
Supreme Court of the State of New York or, to the extent federal jurisdiction
exists, the United States District Court for the Southern District of New York.

                4. Releasor represents and warrants that the claims have not
been sold, assigned or hypothecated in whole or in part.

Dated:

 

RELEASOR:

 

By:

 

Print Name:

 

Title:

 

 

42


--------------------------------------------------------------------------------